PER CURIAM.
The only point raised in this appeal is the failure of the judgment and sentence to reflect with specificity whether defendant was adjudicated guilty of robbery under section 812.13(2)(b), Florida Statutes or under section 812.13(2)(c), Florida Statutes. Although defendant was charged with violation of section 812.13(2)(b), i. e., robbery with a weapon, it is asserted that there was no evidence of any weapon. The judgment and sentence merely makes reference to “robbery” and the sentence imposed does not give any indication as to whether the judgment and sentence was intended to reflect a violation of §§ 812.13(2)(b) or 812.-13(2)(c). Accordingly, this cause is remanded to the trial court for the sole purpose of correcting the judgment and sentence to specify the applicable degree of felony and is affirmed in all other respects.
MAGER, C. J., and DOWNEY and LETTS, JJ., concur.